       Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 1 of 9




1    Alexis E. Danneman (Bar No. 030478)
     Sarah R. Gonski (Bar No. 032567)
2    PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
3    Phoenix, Arizona 85012-2788
     Telephone: (602) 351-8000
4    Facsimile: (602) 648-7000
     ADanneman@perkinscoie.com
5    SGonski@perkinscoie.com
6    Marc E. Elias*
     Bruce V. Spiva*
7    John Devaney*
     John M. Geise**
8    PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
9    Washington, D.C. 20005-3960
     Telephone: (202) 654-6200
10   Facsimile: (202) 654-6211
     MElias@perkinscoie.com
11   BSpiva@perkinscoie.com
     JDevaney@perkinscoie.com
12   JGeise@perkinscoie.com
     *Admitted Pro Hac Vice
13   **Pro Hac Vice Application Pending
     Additional Counsel Listed on Signature Page
14
     Attorneys for Proposed-Intervenor Defendant
15
16
                            UNITED STATES DISTRICT COURT
17
                                   DISTRICT OF ARIZONA
18
19    Bowyer, et al.,
                          Plaintiffs,         Case No: 2:20-cv-02321-DJH
20    vs.
21                                            ARIZONA DEMOCRATIC PARTY’S
      Ducey, et al.,                          OBJECTIONS TO PLAINTIFFS’
22
                        Defendants.           WITNESSES AND EXHIBITS
23
24
25          Pursuant to this Court’s order (Doc. 35), the Arizona Democratic Party (“ADP”)
26   submits its objections to Plaintiffs’ (1) expert witnesses; (2) lay witnesses; and (3)
27   exhibits.
28
         Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 2 of 9




1                                     Plaintiffs’ Expert Witnesses
2            The ADP objects to each of the Plaintiffs’ expert witnesses for the reasons set
3    forth below. The ADP objects to Plaintiffs calling any expert witness not disclosed as
4    Plaintiffs’ disclosure of “[e]xperts anticipated for the [e]videntiary [h]earing” (Exhibit 1
5    at 2–3). See Doc. 35 (“[A]ny witness or exhibit not disclosed to the other party or to the
6    Court will not be admitted at the hearing.”). Further, because “Spider” has not been
7    identified by name, the ADP also objects to the Plaintiffs calling the witness at trial based
8    on this failure to timely disclose. 1
9           No.           Expert Name                          Objections
10           1           William Briggs             FRE 702, FRE 703, FRE 401, FRE 403
             2            Brian Teasley             FRE 702, FRE 703, FRE 401, FRE 403
11           3     Russell James Ramsland, Jr.      FRE 702, FRE 703, FRE 401, FRE 403
12           4               “Spider”               FRE 702, FRE 703, FRE 401, FRE 403
             5      Matthew Bromberg Ph.D.              FRE 702, FRE 401, FRE 403
13           6          Phillip Waldron                 FRE 702, FRE 401, FRE 403
14
15                                     Plaintiffs’ Lay Witnesses

16           The ADP objects to each of the Plaintiffs’ lay witnesses for the reasons set forth
17   below. The ADP objects to Plaintiffs calling any witness not disclosed as part of
18   Plaintiffs’ disclosure of “[f]act witnesses” (Exhibit 1 at 4–6). Further, to the extent that a
19   witness has not been identified by name (e.g., witnesses 10, 12, and 16), the ADP objects
20   to the Plaintiffs calling the witness at trial because they have not been timely disclosed. 2
21          No.            Witness Name                          Objections
             1               Anna Orth                    FRE 401, FRE 403, FRE 701
22
             2           Janese “Jan” Bryant              FRE 401, FRE 403, FRE 701
23           3             Greg Wodynski                  FRE 401, FRE 403, FRE 701
24   1
             The ADP does not construe Plaintiffs’ expert disclosure (Exhibit 1 at 2–3), which
25   lists several documents, as purporting to disclose any of those documents as exhibits.
     Among other things, such evidence would be inadmissible hearsay and the ADP would
26   object to their admission. See Fed. R. Evid. (“FRE”) 801.
     2
             The ADP does not construe Plaintiffs’ disclosure of “[f]act witnesses” (Exhibit 1
27
     at 4–6), which lists several documents, as purporting to disclose any of those documents
28   as exhibits. Among other things, such evidence would be inadmissible hearsay and the
     ADP would object to the admission of such documents.

                                                2
         Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 3 of 9




1           No.            Witness Name                         Objections
             4              Les Minkas                   FRE 401, FRE 403, FRE 701
2
             5              Diane Serra                  FRE 401, FRE 403, FRE 701
3            6             Judith Burns                  FRE 401, FRE 403, FRE 701
             7            Kathleen Alvey                 FRE 401, FRE 403, FRE 701
4            8            Linda Brickman                 FRE 401, FRE 403, FRE 701
5            9              Mark Low                 FRE 401, FRE 403, FRE 602, FRE 701
                      “Redacted Fact Witness,        FRE 401, FRE 403, FRE 602, FRE 701
6           10                 TM”
7           11        Senator Kelly Townsend         FRE 401, FRE 403, FRE 602, FRE 701
                       “Redacted - Venezuela         FRE 401, FRE 403, FRE 602, FRE 701
8           12         Smartmatic Affidavit”
            13             Joe Oltmann               FRE 401, FRE 403, FRE 602, FRE 701
9
                        Anna Mercedes Diaz           FRE 401, FRE 403, FRE 602, FRE 701
10          14                Cardozo
            15            Ronald Watkins             FRE 401, FRE 403, FRE 602, FRE 701
11          16               Jane Doe                    FRE 401, FRE 403, FRE 701
12          17             Ryan Hartwig                  FRE 401, FRE 403, FRE 701

13                                        Plaintiffs’ Exhibits
14           The ADP objects to the Plaintiffs’ documentary evidence for the reasons set forth
15   below. Any exhibit not disclosed by Plaintiffs as part of their “Exhibit List for Witness
16   Disclosure” (Exhibit 2) should be excluded. See Doc. 35. 3
17          Plfs.                    Stipulate Stipulate
            Ex.                       Auth.    Admiss.
18
            No.       Description      Y/N       Y/N                  Objections
19                  Redacted -           N         N          FRE 401, FRE 403, FRE 802
                    Venezuela
20                  Smartmatic
21                  Affidavit
             1      11.116.2020
22                  Absentee             N           N        FRE 401, FRE 403, FRE 802,
                    Survey                                        FRE 702, FRE 703
23
                    Analysis -
24           2      Briggs Rpt.
25
26
     3
             Plaintiffs’ exhibit disclosures are confusing, to say the least, apparently consisting
27
     of multiple attachments to emails that include CVs, declarations, and other inadmissible
28   information. For these reasons, the ADP reserves the right to object to exhibits that
     plaintiffs have failed to identify clearly or that are identified after the disclosure deadline.

                                                3
     Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 4 of 9




1       Plfs.                     Stipulate Stipulate
        Ex.                        Auth.    Admiss.
2
        No.       Description       Y/N       Y/N               Objections
3               Absentee              N         N       FRE 401, FRE 403, FRE 802,
                Survey                                           FRE 703
4               Wisconsin
5               Analysis –
                Briggs Rpt. re
6               Attachment
        2A      AZ
7
                Briggs -             N         N        FRE 401, FRE 403, FRE 802,
8               attachment GA                                    FRE 703
                re 5 state Rpt.
9               Absentee Live
10      2B      ID Topline
                Briggs -             N         N        FRE 401, FRE 403, FRE 802,
11              attachment PA                                    FRE 703
                re 5 state Rpt.
12
                Absentee Live
13      2C      ID Topline
                Briggs -             N         N        FRE 401, FRE 403, FRE 802,
14              Attachment WI                                    FRE 703
15              Unreturned
                Live Agent
16              Topline
        2D      [26655]
17
                Briggs -             N         N        FRE 401, FRE 403, FRE 802,
18              Attachment MI                                    FRE 703
                Unreturned
19              Live Agent
20      2E      Topline
        2F      Briggs CV            N         N        FRE 401, FRE 403, FRE 802
21       3      Re Braynard          N         N        FRE 401, FRE 403, FRE 802
22              Brian Teasley -      N         N        FRE 401, FRE 403, FRE 802,
         4      Statistician                                FRE 702, FRE 703
23              Diane Serra          N         N        FRE 401, FRE 403, FRE 802
                Declaration (3
24              sep pdfs for
25       5      pages 1-3)
                Joseph               N         N        FRE 401, FRE 403, FRE 802
26              Oltmann
27       6      Affidavit

28


                                           4
     Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 5 of 9




1       Plfs.                Stipulate Stipulate
        Ex.                   Auth.    Admiss.
2
        No.   Description      Y/N       Y/N               Objections
3          Harri Hursti          N         N       FRE 401, FRE 403, FRE 802
           Declaration
4          Doc 809 US
5          DIST CT 3 8-
        7  24-20
6          Affidavit of         N         N        FRE 401, FRE 403, FRE 802
           Anna Mercedes
7
           Diaz Cardozo
8       8  in ENGLISH
           Keshel Expert        N         N        FRE 401, FRE 403, FRE 802,
9       9  Affidavit                                   FRE 702, FRE 703
10     9A& Keshel Expert        N         N        FRE 401, FRE 403, FRE 802,
        B  attachment                                       FRE 703
11         Andrew W.            N         N        FRE 401, FRE 403, FRE 802
           Appel, et al.,
12
           “Ballot
13         Marking
           Devices
14         (BMDs)
15         Cannot
           Assure the Will
16         of the Voters”
           at (Dec. 27,
17
        10 2019)
18         State of Texas       N         N        FRE 401, FRE 403, FRE 802
           Secretary of
19         State Report of
20         Review 20
        11 //and 11B
21         “Spider”             N         N        FRE 401, FRE 403, FRE 802,
           Affidavit                                   FRE 702, FRE 703
22
        12 Redacted
23         Declaration          N         N        FRE 401, FRE 403, FRE 802
           TPM 11 30 20
24      13 Redacted
25         Declaration of       N         N        FRE 401, FRE 403, FRE 802
           Ronald
26         Watkins 11 26
27      14 20

28


                                      5
     Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 6 of 9




1       Plfs.                    Stipulate Stipulate
        Ex.                       Auth.    Admiss.
2
        No.       Description      Y/N       Y/N               Objections
3               Congresswoma         N         N       FRE 401, FRE 403, FRE 802
                n Maloney
4               letter re
5        15     Smartmatica
                Senators            N         N        FRE 401, FRE 403, FRE 802
6               Warren etc.
                letter re
7
                Dominion
8               Voting
         16     Systems
9               Ramsland            N         N        FRE 401, FRE 403, FRE 802,
10       17     Declaration                                FRE 702, FRE 703
                Joint FBI           N         N        FRE 401, FRE 403, FRE 802
11              CISSA Cyber
                Security
12
                Advisory
13              Exhibit
                [23058430092
14       18     25631231]
15              Matthew             N         N        FRE 401, FRE 403, FRE 802,
                Bromberg,                                  FRE 702, FRE 703
16              PhD
                Declaration 11
17
         19     30 20
18              Mark Low            N         N        FRE 401, FRE 403, FRE 802
         20     Declaration
19              Burns Decl          N         N        FRE 401, FRE 403, FRE 802
20       21     Declaration
                Linda               N         N        FRE 401, FRE 403, FRE 802
21              Brickman
22       22     Declaration
                Burns Decl          N         N        FRE 401, FRE 403, FRE 802
23       23     Declaration
                Dr. Briggs          N         N        FRE 401, FRE 403, FRE 802,
24
         24     Rebuttal                                   FRE 702, FRE 703
25              Brian Teasley       N         N        FRE 401, FRE 403, FRE 802,
         25     CV / Rebuttal                              FRE 702, FRE 703
26              Ramsland CV         N         N        FRE 401, FRE 403, FRE 802,
27       26     and sources                                     FRE 703

28


                                          6
     Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 7 of 9




1       Plfs.                     Stipulate Stipulate
        Ex.                        Auth.    Admiss.
2
        No.       Description       Y/N       Y/N               Objections
3               Phil Waldron          N         N       FRE 401, FRE 403, FRE 802,
                CV and                                           FRE 703
4        27     sources
5               Spider Sources,      N         N        FRE 401, FRE 403, FRE 802.
         28     3 documents                                      FRE 703
6               Dominion             N         N        FRE 401, FRE 403, FRE 802
                Maricopa
7
         29     contract
8               Dominion User        N         N        FRE 401, FRE 403, FRE 802
         30     Manual
9               Staple street        N         N        FRE 401, FRE 403, FRE 802
10              SEC Offering
         31     Form-D Report
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           7
      Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 8 of 9




1
2    Dated: December 7, 2020              /s/ Alexis E. Danneman
                                          Alexis E. Danneman (Bar No. 030478)
3                                         Sarah R. Gonski (Bar No. 032567)
                                          PERKINS COIE LLP
4                                         2901 North Central Avenue, Suite 2000
                                          Phoenix, Arizona 85012-2788
5                                         Telephone: (602) 351-8000
                                          Facsimile: (602) 648-7000
6                                         ADanneman@perkinscoie.com
                                          SGonski@perkinscoie.com
7
                                          Marc E. Elias*
8                                         Bruce V. Spiva*
                                          John Devaney*
9                                         John M. Geise**
                                          PERKINS COIE LLP
10                                        700 Thirteenth Street NW, Suite 600
11                                        Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
12                                        Facsimile: (202) 654-6211
13                                        MElias@perkinscoie.com
                                          BSpiva@perkinscoie.com
14                                        JDevaney@perkinscoie.com
                                          JGeise@perkinscoie.com
15
16                                        Laura Hill*
                                          PERKINS COIE LLP
17                                        1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
18
                                          Telephone: (206) 359-3349
19                                        Facsimile: (206) 359-4349
                                          LHill@perkinscoie.com
20
21                                        Roy Herrera (Bar No. 032901)
                                          Daniel A. Arellano (Bar No. 032304)
22                                        BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
23
                                          Phoenix, Arizona 85004-2555
24                                        Telephone: 602.798.5400
                                          Facsimile: 602.798.5595
25                                        HerreraR@ballardspahr.com
26                                        ArellanoD@ballardspahr.com

27                                        Attorneys for ADP
28


                                      8
       Case 2:20-cv-02321-DJH Document 61 Filed 12/07/20 Page 9 of 9




1
2                                  CERTIFICATE OF SERVICE
3             I hereby certify that on December 7, 2020, I electronically transmitted the attached
4    document to the Clerk’s Office using the ECF System for filing and transmittal of a
5    Notice of Electronic Filing to the ECF registrants.
6
7
                                                 /s/ Indy Fitzgerald
8
9
10
11
12
13
14
15   150408712.1


16
17
18
19
20
21
22
23
24
25
26
27
28


                                                9
Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 1 of 8




                Exhibit 1
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 2 of 8




                      IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF ARIZONA



TYLER BOYER, MICHAEL JOHN
BURKE, NANCY COTTLE, JAKE
HOFMAN, ANTHONY KERN,                                         CASE NO. 20:cv-2321
CHRISTOPHER M. KING, JAMES R.
LAMON, SAM MOREHEAD, ROBERT
MONTGOMERY, LORAINE
PELLEGRINO, GREG SAFSTEN,
SALVATORE LUKE SCARMARDO,
KELLI WARD and MICHAEL WARD,

                      Plaintiffs.
                                      v.

DOUG DUCEY, in his official capacity as
Governor of the State of Arizona, and
KATIE HOBBS, in her capacity as the
Arizona Secretary of State,

                             Defendants.



      EXPERT RULE 26(A)(2)(B) EXPERT DISCLOSURES AND FACT
                            WITNESSES




       COMES NOW Plaintiffs, Tyler Bowyer, Michael John Burke, Nancy Cottle, Jake

Hoffman, Anthony Kern, Christopher M. King, James R. Lamon, Sam Moorhead, Robert

Montgomery, Loraine Pellegrino, Greg Safsten, Salvatore Luke Scarmado, Kelli Ward, and

Michael Ward, by and through their undersigned counsel, and file Expert and Fact Disclosure:




                                               1
 Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 3 of 8




                   Experts anticipated for the Evidentiary Hearing:

   a. William Briggs, is an expert witness that provided a declaration and statistical

       analysis for the present matter. Attached is his expert report in the attached

       Declaration. (See Complaint Exh. 2 and 2A-F).


           i. Briggs’ original expert report includes the only charts that he may refer to
              in live testimony.

           ii. As stated in his expert report, the data relied on was created by Matt
               Braynard, and the topline reports of those data were attached as pdfs and
               submitted as part of his original report.

   b. Dr. Briggs’ rebuttal report in another case. (See Exh. 1, attached hereto).

   c. In his rebuttal report, Dr. Briggs states that his work is entirely pro bono.

   d. Attached is Dr. Briggs’ CV, which includes a publications list. (See Exh.2F to the
      Complaint).

       a. Dr. Briggs has submitted declaration in the Northern District of Georgia 20-

           cv-04809, ED Michigan 20-cv-13134, ED Wisconsin 20-cv-02321.


2. Brian Teasley, is an expert witness that provided a declaration and statistical analysis
   for the present matter.

       a. His expert report is attached as Exh. 4 to the Complaint.

   e. Teasley’s’ original expert report, declaration includes the charts that he may refer

       to in live testimony.

   f. Mr. Teasley is appearing entirely pro bono.

   g. Attached is Brian Teasley’s CV is attached as Exh. 2, hereto.

   a. He has submitted declarations in the ED Michigan 20-cv-13134, ED Wisconsin

       20-cv-02321.

3. Russell James Ramsland, Jr.


                                         2
 Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 4 of 8




       a. Mr. Ramsland’s report is attached to the Complaint as Ex. 17.

       b. Mr. Ramsland’s CV is attached hereto as EX. 3, hereto.

       c. He has submitted declarations in the Northern District of Georgia 20-cv-

           04809; 20-cv-ED Michigan 20-cv-13134; ED Wisconsin 20-cv-0232.

4. Spider, whose identity is currently redacted for security reasons:

       a. His testimony will be based on his report currently attached to the Complaint

           as Exh. 12; and in the attached declarations, EX. 4.

       b. He is appearing pro bono, has not published in the prior 10 years.

       c. He has the following background: Education: Texas A&M associate degree

           in robotics and engineering; Associates Degree ITT Tech, Texas in network

           systems; Experience: US Army 305th Military Intelligence; US Army (other)

           US Intelligence Agencies; Freelance computer security consultant

       d. He has submitted declarations in the Northern District of Georgia 20-cv-

           04809, ED Michigan 20-cv-13134, ED Wisconsin 20-cv-02321.



5. Declaration of Matthew Bromberg Ph.D

       a. Matt Bromberg’s report is currently attached as a Declaration to the Complaint

           as Exh. 19, which includes his background and CV information;

       b. He is appearing pro bono.

       c. He has submitted declaration in the ED Michigan 20-cv-13134, ED Wisconsin

           20-cv-02321.

6. Phillip Waldron. Mr. Waldron’s background and the basis of his testimony is

   attached. Ex. 5. He is not getting paid for his appearance.


                                         3
    Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 5 of 8




                                         Fact witnesses

   The following are fact witnesses that may be called at the hearing:


1. Anna Orth:
      a. Poll Observer
      b. Pima County
      c. 520-979-8330
      d. Anna Orth is anticipated testify to election violations she observed, including the

           disparate treatment of Republican observers deprived Republican voters of their

           rights to equal protection of the law and should nullify any presumption that

           election workers applied the law in a fair, impartial and objective manner.


2. Janese “Jan” Bryant:
      a. Poll Observer,
      b. Maricopa County
      c. 208-859-3394
      d. Janese Jan Bryant will testify to election violations she observed, including the

           disparate treatment of Republican observers deprived Republican voters of their

           rights to equal protection of the law and should nullify any presumption that

           election workers applied the law in a fair, impartial and objective manner.



3. Greg Wodynski:
      a. Digital Adjudication Observer
      b. Maricopa County
      c. 480-828-9425
      d. His declaration is attached to the Complaint as Exh. 22.

4. Les Minkas:
      a. Poll Observer
      b. Maricopa County
      c. 847-927-0856

5. Diane Serra:

                                            4
     Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 6 of 8




        a. Poll Observer
        b. Maricopa County
        c. 602-402-5836

        d. Her Declaration is attached to the Compl., Ex. 5.

6. Judith Burns: Poll Observer,
      a. Maricopa County
      b. 810-923-5984
      c. Her Declaration is attached to the Compl. At Ex. 21.


7. Kathleen Alvey:
      a. Poll Observer
      b. Pima County
      c. 520-829-2117
      d. Kathleen Alvey is anticipated to testify to election violations she observed,

            including the disparate treatment of Republican observers deprived Republican

            voters of their rights to equal protection of the law and should nullify any

            presumption that election workers applied the law in a fair, impartial and

            objective manner.


8.   Linda Brickman:
        a. Maricopa County,
        b. GOP Chair
        c. 602-330-9422
        d. Her Declaration is attached to the Complaint as Ex. 23.


9.   Mark Low:
       a. Poll Observer,
       b. Maricopa County
       c. 480-363-1154
       d. His Declaration is attached to the Complaint as Ex. 20.


10. Redacted Fact Witness, TM:
       a. Redacted witness TM’s Declaration is attached to the Complaint as Ex. 13.

     See Compl., Section I and Declarations attached thereto.


                                              5
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 7 of 8




   11. Senator Kelly Townsend:
         a. Senator in the AZ legislature
         b. Maricopa County
         c. kellyjtownsend@yahoo.com

          d. Senator Townsend is anticipated to information related to election violations.

   12. Redacted - Venezuela Smartmatic Affidavit 11.116.2020, attached as Ex. 1 to the

       Complaint.

   13. Joe Oltmann, his Declaration is attached to the Complaint as Exh. 6.Anna Mercedes Diaz

       Cardozo

   14. Anna Mercedes Diaz Cardozo, her Affidavit is attached to the Complaint as Exh. 8.

   15. Ronald Watkins, his Declaration is attached to the Complaint as Exh. 14.

   16. Jane Doe. (name redacted) Will testify about illegal ballots being shipped around the

       United States including to Arizona on or about before Nov. 3, 2020.

   17. Ryan Hartwig. Present at Phoenix airport and will testify about a suspicious airplane and

       activity at Phoenix airport on or around Nov. 3, 2020.




       Respectfully submitted, this 1st day of December 2020.




                                             /s Sidney Powell*
                                             Sidney Powell PC
                                             Texas Bar No. 16209700
2911 Turtle Creek Blvd, Suite 300
Dallas, Texas 75219

*Application for admission pro hac vice
forthcoming




                                                6
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 8 of 8




Of Counsel:
Emily P. Newman (Virginia Bar No. 84265)
Julia Z. Haller (D.C. Bar No. 466921)
Brandon Johnson (D.C. Bar No. 491730)


2911 Turtle Creek Blvd, Suite 300
Dallas, Texas 75219

*Application for admission pro hac vice
Forthcoming

L. Lin Wood
GA Bar No. 774588
L. LIN WOOD, P.C.
P.O. Box 52584
Atlanta, GA 30305-0584
Telephone: (404) 891-1402


Howard Kleinhendler
New York Bar No. 2657120
Howard Kleinhendler Esquire
369 Lexington Avenue, 12th Floor
New York, New York 10017
(917) 793-1188
howard@kleinhendler.com




                                           7
Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 1 of 3




                Exhibit 2
        Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 2 of 3




EXHIBIT                        PLAINTIFFS’ EXHIBIT LIST
 NO.

EXH 1       Redacted - Venezuela Smartmatic Affidavit 11.116.2020

EXH 2       Absentee Survey Analysis - Briggs Rpt.

EXH 2 A     Absentee Survey Wisconsin Analysis – Briggs Rpt. re Attachment
               AZ

EXH 2 B     Briggs - attachment GA re 5 state Rpt. Absentee Live ID Topline

EXH 2 C     Briggs - attachment PA re 5 state Rpt. Absentee Live ID Topline

EXH 2 D     Briggs - Attachment WI Unreturned Live Agent Topline [26655]

EXH 2 E     Briggs - Attachment MI Unreturned Live Agent Topline

EXH 2 F     Briggs CV

EXH 3       Re Braynard

EXH 4       Brian Teasley - Statistician

EXH 5       Diane Serra Declaration (3 sep pdfs for pages 1-3)

EXH 6       Joseph Oltmann Affidavit

EXH 7       Harri Hursti Declaration Doc 809 US DIST CT 3 8-24-20

EXH 8       Affidavit of Anna Mercedes Diaz Cardozo in ENGLISH

EXH 9       Keshel Expert Affidavit

EXH 9       Keshel Expert attachment
A&B

EXH 10      Andrew W. Appel, et al., “Ballot Marking Devices (BMDs) Cannot
               Assure the Will of the Voters” at (Dec. 27, 2019)

EXH 11      State of Texas Secretary of State Report of Review 20 //and 11B

EXH 12      “Spider” Affidavit Redacted

EXH 13      Declaration TPM 11 30 20 Redacted

EXH 14      Declaration of Ronald Watkins 11 26 20

EXH 15      Congresswoman Maloney letter re Smartmatica

EXH 16      Senators Warren etc. letter re Dominion Voting Systems
     Case 2:20-cv-02321-DJH Document 61-2 Filed 12/07/20 Page 3 of 3




EXH 17   Ramsland Declaration

EXH 18   Joint FBI CISSA Cyber Security Advisory Exhibit
             [2305843009225631231]

EXH 19   Matthew Bromberg, PhD Declaration 11 30 20

EXH 20   Mark Low Declaration

EXH 21   Burns Decl Declaration

EXH 22   Linda Brickman Declaration

EXH 23   Burns Decl Declaration

EXH 24   Dr. Briggs Rebuttal

EXH 25   Brian Teasley CV / Rebuttal

EXH 26   Ramsland CV and sources

EXH 27   Phil Waldron CV and sources

EXH 28   Spider Sources, 3 documents

EXH 29   Dominion Maricopa contract

EXH 30   Dominion User Manual

EXH 31   Staple street SEC Offering Form-D Report
